DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/18/21 & 6/17/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Applicant’s election of Species I in the reply filed on 3/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Species I in the reply filed on 3/23/22 is acknowledged.
Drawings
The drawings were received on 6/17/20 and 3/23/22.  These drawings are objected to.
Page 1, delete “DRAWINGS” from the top of the page.
The drawings are objected to because Figures 1-8 are titled improperly because the titles of each figure must be larger than the numbers used for reference characters and without brackets (see 37 CFR 1.84(u)).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the major axis and minor axis of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: replace “maxim” with ---maximum---. 
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukreja (US 20180279740).
Claim 1: Kukreja discloses a tip applicator (3, Figs 9-11) for applying cosmetic on the skin [0061], comprising: an applicator portion including an application surface (13) for capturing and applying the cosmetic on the skin [0061 & 0077]; a support portion (see annotations) connected to a back side of the application portion to support the application portion (see annotations); and the application portion can have a series of grooves or recesses [0077], which constitute “a capture amount control portion” since applicant’s disclosure indicates this is grooves (see Figs 2-4 and claim 2) and a groove holds a different amount of cosmetic than an area of the application portion without grooves. The application portion (13) is egg-shaped or oval [0066] shaped in front view (see Fig 10) and comprises an upper tip (see annotations) and a bottom base (see annotations). The application portion comprises a major vertical axis (see annotations) and a minor horizontal axis that connect closer to the base than the tip since these axes can be placed anywhere (see annotations). A thickness of the application portion continuously and gradually decreases from the center toward the upper tip and from the center toward the bottom base (see Fig 11) defining a curved surface (see Fig 11) and a maximum thickness of the application portion is closer to the base than the tip (see Fig 11). The support portion comprises a first portion (see annotations) in contact with a back of the application portion to support the application portion and a second portion (see annotations) extending from the first portion to support the first portion (see annotations). A thickness of the first portion of the support portion gradually decreases toward the tip and is in contact with the upper tip of the application portion (see annotations). 

    PNG
    media_image1.png
    375
    634
    media_image1.png
    Greyscale

Claim 2: the capture amount control portion includes at least one groove or “capture recess” [0066] formed in at least a portion of the application surface [0066] and increases the capture amount of the cosmetic. 
Claim 11: the application portion is integrally formed with the first portion of the support portion (see Figs 9-11). 
Claims 12-13: the first portion of the support portion can be formed of metal [0034 & 0087] so it has “a rigidity enough to prevent the application portion from being bent”. The application portion can be formed of foam [0077] which is known to have flexibility. 
Claim 15: the entire application portion can be flocked [0083] which means it can be provided with a flocking surface which is a surface eon which a plurality of small fibers are attached by flocking. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 20180279740) in view of Uehara (US 20120204899).
Claims 3-5: Kukreja discloses the invention essentially as claimed except for specifics about the capture recess, specifically mulitple recess extending along a length direction of the application portion with this being the same direction as the major vertical axis and the width of the recesses varying along the length of the application portion. 
Uehara, however, teaches a cosmetic applicator (21) carrying a single capture recess (40c, 40d, 40e; see Figs 10c-e) or a plurality of capture recesses (40a, 40b, see Figs 10a-b) with these recesses extending along a length direction of the application portion (see Fig 10) and a width of the recess varies along the length direction (see Fig 10) [0083] in order to prevent dripping of the cosmetic in use [0012-0013]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to provide the applicator of Kukreja with the recesses prescribed by Uehara in order to prevent wasteful dripping of the cosmetic. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772